People v Rosario (2022 NY Slip Op 00060)





People v Rosario


2022 NY Slip Op 00060


Decided on January 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 06, 2022

Before: Kern, J.P., Mazzarelli, Gesmer, González, Higgitt, JJ. 


SCI No. 1026/19 Appeal No. 14989 Case No. 2021-00806 

[*1]The People of the State of New York, Respondent,
vJuan Rosario, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Camilla Hsu of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Catherine Read of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about January 15, 2021, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-c), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument or were outweighed by the gravity of the underlying crime, which was committed over a period of five years against defendant's young stepdaughter.
Defendant failed to establish that his age and health problems have reduced his risk of reoffense to an extent warranting a downward departure (see e.g. People v Sudderth, 171 AD3d 593 [1st Dept 2019], lv denied 33 NY3d 913 [2019]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 6, 2022